
	
		I
		112th CONGRESS
		2d Session
		H. R. 6078
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Peters (for
			 himself, Ms. Hahn,
			 Mr. Schrader,
			 Mr. Cicilline, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to provide for higher
		  goals for procurement contracts awarded to small business concerns, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Contracting
			 Opportunities Expansion Act of 2012.
		2.Goals for
			 procurement contracts awarded to small business concerns
			(a)In
			 generalSection 15(g) of the Small Business Act (15 U.S.C.
			 644(g)) is amended by striking the subsection enumerator and inserting the
			 following:
				
					(g)Goals for
				procurement contracts awarded to small business
				concerns
					.
			(b)Government-Wide
			 goalsParagraph (1) of section 15(g) of such Act (15 U.S.C.
			 644(g)) is amended to read as follows:
				
					(1)Government-wide
				goalsThe President shall annually establish Government-wide
				goals for procurement contracts awarded to small business concerns, small
				business concerns owned and controlled by service-disabled veterans, qualified
				HUB­Zone small business concerns, small business concerns owned and controlled
				by socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women in accordance with the following:
						(A)The
				Government-wide goal for participation by small business concerns shall be
				established at not less than 26 percent of the total value of all prime
				contract awards for each fiscal year and 40 percent of the total value of all
				subcontract awards for each fiscal year.
						(B)The
				Government-wide goal for participation by small business concerns owned and
				controlled by service-disabled veterans shall be established at not less than 3
				percent of the total value of all prime contract and at not less than 3 percent
				of the total value of all subcontract awards for each fiscal year.
						(C)The
				Government-wide goal for participation by qualified HUBZone small business
				concerns shall be established at not less than 3 percent of the total value of
				all prime contract and at not less than 3 percent of the total value of all
				subcontract awards for each fiscal year.
						(D)The
				Government-wide goal for participation by small business concerns owned and
				controlled by socially and economically disadvantaged individuals shall be
				established at not less than 6 percent of the total value of all prime contract
				and at not less than 6 percent of the total value of all subcontract awards for
				each fiscal year.
						(E)The
				Government-wide goal for participation by small business concerns owned and
				controlled by women shall be established at not less than 5 percent of the
				total value of all prime contract and at not less than 5 percent of the total
				value of all subcontract awards for each fiscal
				year.
						.
			(c)Agency
			 goalsParagraph (2) of section 15(g) of such Act (15 U.S.C.
			 644(g)) is amended to read as follows:
				
					(2)Agency
				goals
						(A)Establishment
							(i)In
				generalThe head of each Federal agency shall annually establish,
				for the agency that individual heads, a goal for procurement contracts awarded
				to—
								(I)small business
				concerns;
								(II)small business
				concerns owned and controlled by service-disabled veterans;
								(III)qualified
				HUBZone small business concerns;
								(IV)small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals; and
								(V)small business
				concerns owned and controlled by women.
								(ii)Certain goals
				derived from prior fiscal year participation ratesFor each
				fiscal year—
								(I)each goal established under clause (i)(II)
				shall be not less than the average of the percentage of participation by small
				business concerns owned and controlled by service-disabled veterans in each of
				the 3 preceding fiscal years;
								(II)each goal established under clause (i)(III)
				shall be not less than the average of the percentage of participation by
				qualified HUBZone small business concerns in each of the 3 preceding fiscal
				years;
								(III)each goal established under clause (i)(IV)
				shall be not less than the average of the percentage of participation by small
				business concerns owned and controlled by socially and economically
				disadvantaged individuals in each of the 3 preceding fiscal years; and
								(IV)each goal established under clause (i)(V)
				shall be not less than the average of the percentage of participation by small
				business concerns owned and controlled by women in each of the 3 preceding
				fiscal years.
								(B)Relationship to
				Government-wide goals
							(i)ScopeThe
				goals established by the head of a Federal agency under subparagraph (A) shall
				be in the same format as the goals established by the President under paragraph
				(1) and shall address both prime contract and subcontract awards.
							(ii)Requirement to
				meet or exceed Government-wide goalsWith respect to each goal
				for a fiscal year established under subparagraph (A) for a category of small
				business concern, the participation percentage applicable to such goal may not
				be less than the participation percentage applicable to the Government-wide
				goal for such fiscal year established under paragraph (1) for such
				category.
							(C)Consultation
				required
							(i)In
				generalIn establishing goals under subparagraph (A), the head of
				each Federal agency shall consult with the Administrator.
							(ii)DisagreementsIf
				the Administrator and the head of a Federal agency fail to agree on a goal
				established under subparagraph (A), the disagreement shall be submitted to the
				Administrator for Federal Procurement Policy for final determination.
							(D)Plan for
				achieving goalsAfter establishing goals under subparagraph (A)
				for a fiscal year, the head of each Federal agency shall develop a plan for
				achieving such goals, which shall apportion responsibilities among the
				employees of such agency having procurement powers.
						(E)Expanded
				participationIn establishing goals under subparagraph (A), the
				head of each Federal agency shall make a consistent effort to annually expand
				participation by small business concerns from each industry category in
				procurement contracts of such agency, including participation by small business
				concerns owned and controlled by service-disabled veterans, qualified HUBZone
				small business concerns, small business concerns owned and controlled by
				socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women.
						(F)ConsiderationThe
				head of each Federal agency, in attempting to attain expanded participation
				under subparagraph (E), shall consider—
							(i)contracts awarded
				as the result of unrestricted competition; and
							(ii)contracts awarded
				after competition restricted to eligible small business concerns under this
				section and under the program established under section 8(a).
							(G)Communication
				regarding goals
							(i)Importance of
				achieving goalsEach procurement employee or program manager
				described in clause (ii) shall communicate to the subordinates of the
				procurement employee or program manager the importance of achieving goals
				established under subparagraph (A).
							(ii)Procurement
				employees or program managers describedA procurement employee or
				program manager described in this clause is a senior procurement executive,
				senior program manager, or Director of Small and Disadvantaged Business
				Utilization of a Federal agency having contracting
				authority.
							.
			(d)Enforcement;
			 determinations of the total value of contract awardsSection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)), as amended by this Act, is
			 further amended by adding at the end the following:
				
					(3)EnforcementIf
				the Administrator does not issue the report required in paragraph (2) on or
				before the date that is 120 days after the end of the prior fiscal year, the
				Administrator may not carry out or establish any pilot program until the date
				on which the Administrator issues the report.
					(4)Determinations
				of the total value of contract awardsFor purposes of the goals
				established under paragraphs (1) and (2), the total value of contract awards
				for a fiscal year may not be determined in a manner that excludes the value of
				a contract based on—
						(A)where the contract
				is awarded;
						(B)where the contract
				is performed;
						(C)whether the
				contract is mandated by Federal law to be performed by an entity other than a
				small business concern;
						(D)whether funding
				for the contract is made available in an appropriations Act, if the contract is
				subject to competition in the Contract Act; or
						(E)whether the
				contract is subject to the Federal Acquisition
				Regulation.
						.
			3.Studies on How to
			 Improve Participation in Federal Contracting by Targeted Groups
			(a)Internal agency
			 processesNot later than
			 December 31, 2013, the Comptroller General of the United States, in
			 consultation with the Administrator of the Small Business Administration and
			 the Administrator of General Services, shall complete a study and submit a
			 report to Congress on improving internal processes of agencies engaged in
			 contracting or procurement and increasing outreach to those groups that are the
			 subject of contracting goals under section 15(g)(1) of the Small Business
			 Act.
			(b)Recommended
			 legislative actionNot later
			 than December 31, 2013, the Comptroller General of the United States, in
			 consultation with the Administrator of the Small Business Administration and
			 the Administrator of General Services, shall complete a study and submit a
			 report to Congress on legislative actions Congress can take to improve
			 participation in contracting by those groups that are the subject of
			 contracting goals under section 15(g)(1) of the Small Business Act.
			(c)New
			 Government-Wide goals for certain small businessesNot
			 later than December 31, 2013, the Comptroller General of the United States, in
			 consultation with the Administrator of the Small Business Administration, the
			 Secretary of Veterans Affairs, and the Administrator of General Services, shall
			 complete a study and submit a report to Congress on the feasibility of the
			 creation of a Government-wide goal for contracting with small business concerns
			 owned and controlled by veterans.
			4.Increase in
			 Government-Wide Goal for all Targeted Groups in 2018
			(a)In
			 generalSection 15(g)(1) of
			 the Small Business Act (15 U.S.C. 644(g)(1)), as amended by this Act, is
			 further amended—
				(1)in subparagraph
			 (A), by striking 26 percent and inserting 27
			 percent;
				(2)in subparagraph (C), by striking 3
			 percent each place it appears and inserting 4
			 percent;
				(3)in subparagraph (D), by striking 6
			 percent each place it appears and inserting 7.5 percent;
			 and
				(4)in subparagraph (E), by striking 5
			 percent each place it appears and inserting 6
			 percent.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect beginning on fiscal year 2017.
			
